Citation Nr: 1625837	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-21 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of pituitary gland macroadenoma (tumor).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1989 to August 1998.  His active service included tours in Bosnia and Southwest Asia. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the benefits sought on appeal.

An April 2016 rating decision-in pertinent part, denied entitlement to service connection for hearing loss, and the Veteran appealed the decision.  A June 2016 RO letter acknowledged the Veteran's Notice of Disagreement and explained the appeals process.  Hence, the Board sees no need to remand for issuance of a Statement of the Case (SOC), as the RO is working the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The Veteran's pituitary gland tumor did not have its onset in active service, nor is it otherwise causally connected to his active service.

2.  The Veteran's headaches disorder did not have its onset in active service, nor is it otherwise causally connected to his active service.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for post-operative residuals of a pituitary gland tumor have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  The requirements for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the May 2012 rating decision, the RO-via letters dated in November 2011 and February 2012, provided the Veteran with time- and content-compliant VCAA notice.  38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has asserted any notice error or claimed any specific prejudice as a result.  Hence, VA complied with the VCAA notice requirements.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

A VA examination was not provided in conjunction with the Veteran's service connection claim for the pituitary gland tumor, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79   (2006).  In the present case, although there is a current diagnosis of pituitary gland tumor, status post-operative, there is no evidence of an in-service occurrence or indication that it may be associated with active service other than the Veteran's own conclusory, generalized lay statements. See Waters v. Shinseki, 601 F.3d 1274, 1278   (Fed. Cir. 2010) (finding that a Veteran's conclusory, generalized lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  Thus, the evidence does not satisfy all the elements of McLendon, and VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally (other than for an undiagnosed illness), to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Board will address service connection for an undiagnosed illness separately.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

There are instances documented in the service treatment records (STR) where the Veteran complained of headaches as a symptom of another matter.  In May 1989, he slipped and fell in the barracks and struck his head.  Physical examination revealed the Veteran's neurological function as intact at both his initial treatment in the emergency room and at the follow-ups.  The resultant head wound required 12 sutures.  In July 1996, he complained that a cyst on his head caused headaches.  The cyst was excised.  He was diagnosed with PTSD while in active service secondary to traumatic stressors he experienced in Bosnia.  During the psychological workup, he endorsed headaches.  (05/21/2014 VBMS entry-STR1, pp. 16, 97, 99, 102, 119).  Thus medical history notwithstanding, on his January 1998 Report of Medical History for his examination for a Medical Evaluation Board (MEB), the Veteran denied any prior history of frequent headaches.  Id. at 123.  The January 1998 Report of Medical Examination For MEB notes that his neurologic area was assessed as normal.  Id., STR2 at 50.

The STR are negative for any entries related to complaints, findings, or treatment for symptoms that may have been related to a tumor of the pituitary gland.  As noted earlier, the Veteran's endocrine area was assessed as normal at his physical examination for discharge.  A November 1998 VA examination report reflects that he did not complain of headaches, and his nervous system was assessed as normal as was his endocrine area.  (11/10/1998 VBMS-VA Examination)  VA records dated in September 2002 note the first documentation of the Veteran complaining of frequent headaches, and he denied a history of migraines.  The assessment was migraines.  (04/03/2003 VBMS-Medical Treatment, p. 1)  A September 2005 entry notes the rapid onset of daily headaches over the prior three to four months.  A MRI of the brain conducted later that same month revealed a macroadenoma on the pituitary gland.  (10/18/2005 VBMS-Medical Treatment pp. 1, 19, 21).  The tumor was excised in November 2005.  (02/17/2006 VBMS-Medical Treatment p. 3).  Although the Veteran asserted in a 2005 claim for individual employability that he had a pituitary gland tumor that caused severe headaches, he reported a decrease in the frequency of his headaches for a period after the surgery.  A residual tumor was removed in April 2007.  (05/15/2007-VBMS-Medical Treatment p. 2 et seq).  By September 2010, however, he was reporting daily headaches.  (10/19/2011 VBMS-Medical Treatment p. 48).

On his VA Form 9, the Veteran asserted that his headaches were related to the environmental hazards of his service in Saudi Arabia during the Persian Gulf War.  (08/01/2013 VBMS-VA 9)

The January 2012 examination report reflects that the examiner reviewed the Veteran's medical records as part of the examination.  The examiner noted the Veteran's reported and documented history as set forth above.  The examiner diagnosed the Veteran with headaches, other, unknown.  Based on his review of the Veteran's records and the examination findings, the examiner opined that it was not at least as likely as not that the Veteran's headaches were related to his active service, to include his service in Saudi Arabia.  The examiner based his rationale on the fact that the STR revealed no evidence of a chronic headaches disorder, as shown by the limited entries related to complaints of headaches; the fact that the Veteran denied a history of headaches on his MEB examination in 1998; the absence of continuity of care for headaches in the years proximal to active service; and, the fact that the Veteran himself had reported that his headaches started in 2003.  (01/15/2012 VBMS-Gulf  War General Examination, pp. 11-15, 36)

The Board finds that the examiner's findings and rationale are supported by the evidence of record.  Hence, the Board finds the examination report highly probative on the issue.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves v. Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Hence, the Board is constrained to find that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  

As noted, the pituitary gland tumor and the recurrence had their onset in 2005 and 2007 respectively, several years after the Veteran's active service.  None of the medical records related to the Veteran's treatment for the tumor note any opinion or hypothesis that it was causally connected to the Veteran's service; and, except as noted below, neither has the Veteran asserted any connection.  Hence, the Board is constrained to find that the preponderance of the evidence is against the tumor claim as well.  Id.

The Veteran asserts that VA has not considered the conditions under which he served in Saudi Arabia; specifically, the fumes he breathed while there, and his asserted exposure to other chemicals, many of which are still unknown.  He asserted that it's all a big question mark with no answers, which he appears to attribute to an undiagnosed illness.  The Veteran posited that his headaches are a fact, as is the fact that, in his view, his adrenal glands have been messed up for years.

The Board acknowledges the Veteran's Gulf War service, and the fact that certain conditions, if manifested by Gulf War veterans within the applicable time period, are presumed to have occurred in service.  See 38 C.F.R. § 3.317.  Although the Veteran is eligible by virtue of his Gulf War Service, the evidence shows that he does not have an undiagnosed illness or an unexplained chronic multisymptom illness.  Neither does he have any of the illnesses that are eligible for presumptive service connection.  See id.  The RO arranged a Gulf War medical review of the Veteran's claims file, and the reviewer opined that the Veteran did not manifest signs and/or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness"; and, nor did the Veteran have additional signs and/or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness" or of unknown etiology.  (03/30/2016 VBMS-C&P Exam p. 2).

As concerns the Veteran's opinion to the contrary, the Board finds that diagnosing an unknown illness or illness of unexplained etiology is beyond the capability of a lay person.  38 C.F.R. § 3.159(a).  There is no evidence that the Veteran has medical training.  Hence, his opinion has minimal probative value. 

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for post-operative residuals of pituitary gland tumor is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


